DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2022 was filed after the mailing date of the Notice of Allowability on 12 January 2022 but before payment of the issue fee. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
Allowable Subject Matter
Claims 5, 7, 9, and 11 remain allowed.
The following is an examiner’s statement of reasons for allowance: 
The above-mentioned IDS cites a communication from a foreign patent office in a counterpart application, which cites JP2005152891A and JPH0312262A. JP ‘891 was cited by Applicant in the IDS filed 30 July 2021 and discussed by the Primary Examiner at ¶15 of the Office action mailed 23 September 2021 (see below). JP ‘262 teaches a process for coating the exterior surface of a cylindrical object [1] (i.e., an electrophotographic member) by contacting the side surface of the cylindrical object [1] with coating material [3] in a coating tank [2].  
Methods for coating the inner surfaces of cans, wherein the coating is deposited by spraying, wherein different surface areas of the inner surface of the can are coated with different coating compositions, and wherein the different coating compositions impart different properties, are known in the prior art. See JP2005152891A, of record. Further, it is known in the art to coat rotating cans while the cans are oriented horizontally. See US8578878B2 at Fig. 1. The prior art neither teaches nor suggests a process comprising the application of the claimed first and second coating materials wherein, between application of the second coating material and the vaporization of the volatile components of the first and second coating materials, the cylindrical body is moved from the horizontal position to a vertical position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        10 March 2022